Citation Nr: 1642067	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-45 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

 2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2013, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  The appeal was remanded in July 2014 for additional development, which has been completed.

The issue of entitlement to an effective date of September 29, 2006, for the grant of service connection for the right and left knee disabilities has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While all requested development was accomplished on remand, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from August 2014, and concludes that these findings do not meet the specifications of Correia.  Given this, and the fact that the examination report dates from several years ago, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records should be obtained and associated with the claims file.  If relevant records do not exist, the claims file should be annotated to reflect such.

2.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the entire claims file.  The examiner must interview the Veteran as to the current severity and symptoms of his bilateral knee disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

For each knee the examiner must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examiner should further address, as pertinent, the following: instability ankyloses and impairment of semilunar cartilage.

All opinions must be supported by a detailed rationale in a typewritten report. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

